PER CURIAM
Appellant Kenneth Junior Arthur has signed and filed, through his appointed counsel, a written request to withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion, we grant appellant's request. The appeal is dismissed.
DISSENTING OPINION
( Frost, C.J., dissenting)
Kem Thompson Frost, Chief Justice, dissenting.
Appellant Kenneth Junior Arthur did not timely perfect this appeal. This court never has had jurisdiction over the appeal. See Slaton v. State , 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). So, this court can take no action other than to dismiss the appeal for lack of jurisdiction. See id. ; Garcia v. State , 76 S.W.3d 33, 36 (Tex. App.-Amarillo 2001, pet. ref'd). Rather than grant appellant's motion to dismiss the appeal under Texas Rule of Appellate Procedure 42.2(a), this court should dismiss the appeal for lack of jurisdiction. See Slaton , 981 S.W.2d at 210 ; Garcia , 76 S.W.3d at 36. Granting a motion to dismiss under Rule 42.2(a) does not show that this court lacks jurisdiction over the appeal. See Tex. R. App. P. 42.2(a). Because the court fails to dismiss this appeal for lack of jurisdiction, I respectfully dissent.